Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 


35 USC 112, Second Paragraph

     Claims 1-14  are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

 In each claim, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Moreover, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP §2173.05(c).
optionally” in line 4 of claim 1, it is unclear as to the meets and bounds of the term. For example, it is unclear whether the term “optionally” in addition to applying to the” low heat carbonate units derived……” but whether the term additionally is meant to apply to “0.05-1.5…mole percent of a branching agent.…” Clarification and correction needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 7491788 see abstract, col 9 lines 18-36, col. 12 lines 3-15, col. 23 lines 25-57  in view of USP 9062196 see abstract, cols 1-10, col. 13, lines 63-67.

With regard to applicants’ claim 1, directed to a branched polycarbonate comprising:
a high heat aromatic carbonate units derived from a high heat aromatic dihydroxy monomer units; optionally, low heat carbonate units derived from low heat monomer units; and 0.05-1.5 mole percent, preferably 0.05-1.0 mole percent, of a branching agent based on the total number of moles in the branched polycarbonate; wherein the branched polycarbonate has a tensile stress at break of 10-70 mega Pascals measured according to ISO 527, and a glass transition temperature of 170-260°C measured by differential scanning calorimetry according to ASTM D3418 with a 20°C/min heating rate.
Note that USP 7491788 discloses a melt blended composition, comprising up to 20 wt % of an optional additive, and 80-100 wt % of a copolycarbonate having a glass transition temperature of 200.degree. C. or more of structure (1) 

    PNG
    media_image1.png
    73
    369
    media_image1.png
    Greyscale

wherein the mole ratio of x:y is 35:65 to 90:10, R.sup.1 is derived from a  dihydroxy compound (2); 



    PNG
    media_image2.png
    182
    350
    media_image2.png
    Greyscale

and wherein the high glass transition temperature or Tg copolycarbonate has a glass transition temperature or Tg of 200.degree. C. or more;  and 95 to 5 wt % of a polycarbonate having a glass transition temperature or Tg of  less than 200.degree. C. of formula (9) 

    PNG
    media_image3.png
    66
    307
    media_image3.png
    Greyscale

and 0.001 to 0.1 wt % of a transesterification catalyst.
Additionally, USP 7491788  discloses  in col 9 lines 18-36 that [a]ll types of polycarbonate end groups are contemplated as being useful in the high and low Tg polycarbonates, provided that such end groups do not significantly adversely affect desired properties of the compositions.  The reference clarifies that, the term "high Tg copolycarbonate" and "high Tg copolycarbonate resin" means polymers comprising repeating structural carbonate units of formula (1) which reads on applicants “high heat aromatic carbonate units…”
 can be added at a level of 0.05 to 2.0 wt %. Mixtures comprising linear polycarbonates and branched polycarbonates can be used. In col. 12 lines 3-15, the reference discloses that the melt-blended compositions can further have a % tensile elongation of 10 to 120%, or specifically 20 to 115%, measured in accordance with ASTM D256-04. The reference recognizes that this property tends to be highly variable, depending on the HDT of the composition. The higher the HDT, in general, the lower the tensile elongation. Further, since the disclosed tensile elongation and tensile stress at break or measured and expressed differently, it is not readily apparent that they are in fact different and whether such difference is unobvious.

With regard to claim 2, 

wherein the high heat aromatic carbonate units are derived from 2-phenyl-3,3-bis(4- hydroxyphenyl)phthalimidine, 1,1-bis-(4- hydroxyphenyl)-3,3,5-trimethyl cyclohexane, or a combination thereof; and the low heat carbonate units are present, and preferably wherein the low heat carbonate units are derived from bisphenol A.

The primary reference USP 7491788  does not disclose that the aromatic carbonate units derived from the above moieties. Note however, reference USP 9062196 disclose the use of aromatic carbonate units derived from the above moieties as claimed to make high heat polycarbonates. The abstract discloses a polymer blend comprising a first polycarbonate comprising a first structural unit derived from a 2-aryl-3,3-bis(4-hydroxyaryl)phthalimidine and a second structural unit derived from a dihydroxy aromatic compound, wherein the polymer blend has a glass transition temperature of 155 to 200.degree. C. the 2-aryl-3,3-bis(4-hydroxyaryl)phthalimidine reads on 2-phenyl-3,3-bis(4- hydroxyphenyl)phthalimidine with regard to aryl = phenyl.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the moiety as disclosed in USP 9062196 to derive the aromatic carbonate units as used in USP 7491788 since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face).  One would have been motivated to employ the moieties since the reference discloses that they are exemplary monomers useful for increasing the Tg of the polycarbonate.


With regard to claim 3, 

wherein the polycarbonate comprises 20-80 mole percent, of the high heat aromatic carbonate units; and 20-80 mole percent, of the low heat carbonate units, each based on the total number of carbonate units in the branched polycarbonate.


The primary reference USP 7491788  does not disclose the amount of polycarbonate and carbonate units in mole percents units as claimed. However, it would have been employ particular amounts and/or parameters as known in the art, since and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 


With regard to claim 4, 
wherein the polycarbonate comprises 20-60 mole percent, preferably 30-50 mole percent, of high heat aromatic carbonate units derived from 2-phenyl-3,3-bis(4-hydroxyphenyl])phthalimidine, and 40-80 mole percent, preferably 50-70 mole percent, of low heat carbonate units derived from bisphenol A, each based on the total number of carbonate units in the branched polycarbonate.

The primary reference USP 7491788  does not disclose the amount of polycarbonate and carbonate units in mole percents units as claimed. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One would have been motivated to prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 


With regard to claim 5, 

wherein the polycarbonate comprises30-80 mole percent, preferably 50-80 mole percent, of high heat aromatic carbonate units derived from 1,1-bis-(4- hydroxyphenyl)-3,3,5-trimethylcyclohexane; and 20-70 mole percent, preferably 20-50 mole percent, of low heat carbonate units derived from bisphenol A, each based on the total number of carbonate units in the branched polycarbonate.

Although the does not disclose the particular trimethylcyclohexane as disclosed, the USP 7491788 reference does state in col. 4 lines 61-65 that such cyclohexane containing bisphenols, for example the reaction product of two moles of a phenol with one mole of a hydrogenated isophorone, are useful for making copolycarbonate polymers with high glass transition temperatures and high heat distortion temperatures. Thus,    It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular cyclohexane as claimed since such use is suggested in the reference as useful for making copolycarbonate polymers with high glass transition temperatures and high heat distortion temperatures. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claim 6, 

wherein the branching agent is the branching agent is trimellitic acid, trimellitic anhydride, trimellitic trichloride, tris-p-hydroxy phenyl ethane, isotin-bis-phenol, 1,3,5-tris((p-hydroxyphenyl)isopropyl)benzene, (4(4(1,1-bis(p- hydroxyphenyl)-ethyl)alpha, alpha-dimethyl benzyl)phenol), 4-chloroformy] phthalic anhydride, trimesic acid, benzophenone tetracarboxylic acid, or a combination thereof, preferably wherein the branching agent is tris-p-hydroxy phenyl ethane.
Note in col. 9 lines 22-36, the reference USP 7491788 discloses that [b]ranched polycarbonate blocks can be prepared by adding a branching agent during polymerization. These branching agents include polyfunctional organic compounds containing at least three functional groups selected from hydroxyl, carboxyl, carboxylic anhydride, haloformyl, and mixtures of the foregoing functional groups. Specific examples include trimellitic acid, trimellitic anhydride, trimellitic trichloride, tris-p-hydroxy phenyl ethane, iso tin-bis-phenol, tris-phenol TC (1,3,5-tris((p-hydroxyphenyl)isopropyl)benzene), tris-phenol PA (4(4(1,1-bis(p-hydroxyphenyl)-ethyl) alpha, alpha-dimethyl benzyl)phenol), 4-chloroformyl phthalic anhydride, trimesic acid, and benzophenone tetracarboxylic acid. 
With regard to claim 7, 
directed to a method of preparing the branched polycarbonate of claim 1, the method comprising polymerizing high heat aromatic dihydroxy monomer units, preferably 2-phenyl-3,3-bis(4- hydroxyphenyl)phthalimidine, 1,1 -bis-(4- hydroxyphenyl)-3,3,5-trimethylcyclohexane, or a combination thereof, optionally, low heat monomer units, preferably bisphenol A; and 0.05-1.5 mole percent of a branching agent, preferably 0.05-1.0 mole percent, based on the total number of moles in the branched polycarbonates.

Note that the structural formula 5 in col. 4 line 11,

 
    PNG
    media_image4.png
    31
    137
    media_image4.png
    Greyscale
     reads on applicants’ aromatic dihydroxy monomer units above. 


With regard to claim 8, 
directed to the method of claim 7, wherein the polymerization is interfacial polymerization.

Note in col. 8 lines 46-58, the reference USP 7491788 discloses Polycarbonates can be manufactured by processes such as interfacial polymerization and melt polymerization.


With regard to claim 9, directed to 

a thermoplastic composition comprising the branched polycarbonate of claim 1, a linear polycarbonate, optionally, an organ sulfonic stabilizer, and an additive, where the additive comprises an impact modifier, a filler, an ionizing radiation stabilizer, an antioxidant, a heat stabilizer, a light stabilizer, an ultraviolet light absorber, a plasticizer, a lubricant, a mold release agent, an antistatic agent, a pigment, a dye, a flame retardant, an anti-drip agent, a phosphite stabilizer, or a combination thereof, preferably wherein the additive comprises a mold release agent, a heat stabilizer, a light stabilizer, an antioxidant, or a combination thereof,

In addition to the discussion in claim 1 above, with regard to stabilizers, note col. 15 lines 29-36 and 38-46 of USP 7491788. Consequently, although the particular stabilizer is not disclosed, note that the list is excludes examples and allows for the selection of well-known stabilizers such as that which is claimed. Regarding the other additives and agents, note reference USP 7491788 discloses in col. 13 line 29, and col. 14 lines 5-65 disclose an array of additives and agents that may be employed including pigments and colorants. Consequently, it would have been obvious to one having ordinary skill in employ particular additives and agents as disclosed since, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face).

With regard to claim 10

 directed to a thermoplastic composition of claim 9, wherein the linear polycarbonate comprises a bisphenol A polycarbonate, preferably a bisphenol A homopolycarbonate.

In col. 7 lines 4-13, the reference USP 7491788 discloses that specific examples of bisphenol compounds that can be represented by formula (6) include 1,1-bis(4-hydroxyphenyl)methane, 1,1-bis(4-hydroxyphenyl)ethane, 2,2-bis(4-hydroxyphenyl) propane (hereinafter "bisphenol A" or "BPA"), 2,2-bis(4-hydroxyphenyl) butane, 2,2-bis(4-hydroxyphenyl) octane, 1,1-bis(4-hydroxyphenyl) propane, 1,1-bis(4-hydroxyphenyl) n-butane, 2,2-bis(4-hydroxy-1-methylphenyl) propane, and 1,1-bis(4-hydroxy-t-butylphenyl) propane. Combinations comprising at least one of the foregoing dihydroxy compounds can also be used.

With regard to claim 11, 

directed to the thermoplastic composition of claim 9, wherein the organ sulfonic stabilizer is present.

USP 7491788 discloses the use of heat stabilizers including but not limited to, for example, organophosphites such as triphenyl phosphite, tris-(2,6-dimethylphenyl)phosphite, tris-(mixed mono- and di-nonylphenyl)phosphite or the like; phosphonates such as dimethylbenzene phosphonate or the like, phosphates such as trimethyl phosphate, or the like, or combinations comprising at least one of the foregoing heat stabilizers. Consequently, although an organic sulfonic stabilizer is not disclosed, the reference allows for the selection of well-known stabilizers, i.e. organic sulfonic stabilizers as claimed. for example, USP 9062196 col. 13, lines 63-67 discloses the use of acid stabilizers such as alkyl sulfonic acids specifically for heat stabilization and states that acid stabilizers can include, in an embodiment, phosphoric acid, phosphorous acid, aryl, aralkyl or 0 phosphonic acids, sulfurous acids, aryl, aralkyl or alkyl sulfonic acids, ammonium salts of sulfuric acids, etc. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ an organic sulfonic stabilizer since various heat stabilizers are used in the primary reference and the secondary reference particularly names organic sulfonic stabilizers as beneficial for heat stabilization. One of ordinary skill in the art would have been motivation to employ the stabilizer from USP 9062196 in the primary reference USP 7491788 for the purpose of heat stabilization. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 

With regard to claim 12
 
directed to an article comprising the thermoplastic composition of claim 9, preferably a molded article, a thermoformed article, an extruded film, an extruded sheet, and a foamed article, a layer of a multi-layer article, a substrate for a coated article, or a substrate for a metallized article.

The reference USP 7491788 discloses in col. 23 lines 25-57 that the thermoplastic compositions can be molded into useful shaped articles by a variety of means such as injection molding, extrusion, rotational molding, blow molding and thermoforming to form articles including films, coated articles and optical lenses. 


  	With regard to claim 13 

directed to the article of claim 12, wherein the article is a lens.

The reference USP 7491788 discloses in col. 23 lines 25-57 that optical lenses; automotive headlamp lenses; fog lenses; ophthalmic lenses; corrective ophthalmic lenses; implantable ophthalmic lenses may be produced therefrom.

With regard to claim 14 

directed to a method of manufacture the article of claim 12 comprising molding, extruding, foaming, or casting the thermoplastic composition to form the article, preferably injection molding the thermoplastic composition.


The reference USP 7491788 discloses in col. 23 lines 25-57 that the thermoplastic compositions can be molded into useful shaped articles by a variety of 


    In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765